Fourth Court of Appeals
                          San Antonio, Texas
                                 June 7, 2019

                             No. 04-18-00361-CR

                           Deandre Jerome DORCH,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 187th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2016CR9223B
              The Honorable Laura Lee Parker, Judge Presiding

                                ORDER
The State's Motion for Leave to File Post Submission Supp Brief is hereby GRANTED.

It is so ORDERED on June 7, 2019.

                                                   PER CURIAM


ATTESTED TO: _______________________
             Keith E. Hottle
             Clerk of Court